DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s after-final filed on March 29, 2021.  Claims 1, 5, 6, 10, 21, 22 and 24-33 are still pending in the present application.  This Action is made NON-FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 6, 10, 21, 22 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US Pat. Pub. No. 2015/0256308) in view of Lindoff et al (US Pat. Pub. No. 2008/0205351)

Regarding claim 1, Ma et al discloses a communication method, the method comprising: determining a first subcarrier spacing of a cell from at least one subcarrier spacing, wherein each of the at least one subcarrier spacing is associated with a group of time locations of an identification signal (paragraph 37); determining a first group of time domain locations of the identification signal, the first group of time domain locations are time domain locations corresponding to the first subcarrier spacing (paragraph 37); and sending the identification signal with the first subcarrier spacing to a terminal on the first group of time domain locations (paragraph 37).  
Ma et al fails to explicitly disclose determining a first subcarrier of an identification signal, wherein the first subcarrier spacing belongs to at least two subcarrier spacings of the identification signal, different subcarrier spacings of the at Lindoff et al discloses determining a first subcarrier of an identification signal, wherein the first subcarrier spacing belongs to at least two subcarrier spacings of the identification signal, different subcarrier spacings of the at least two subcarrier spacings are associated with different groups of time locations of the identification signal, and the identification signal comprises at least one of a synchronization signal or a broadcast channel (see at least paragraph 13 and 31; subcarrier having a first type of synchronization signal and a second type of synchronization signal).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Lindoff et al into the system of Ma et al as for purpose of detecting the subcarrier spacing; utilizing either a first subcarrier or a second subcarrier spacing.
Regarding claim 6, Ma et al discloses an apparatus, wherein the apparatus comprises at least one processor, configured to; determine a first subcarrier spacing of a cell from at least one subcarrier spacing, wherein each of the at least one subcarrier spacing is associated with a group of time locations of an identification signal (paragraph 37), and determine a first group of time domain locations of the identification signal, the first group of time domain locations are time domain locations corresponding to the first subcarrier spacing (paragraph 37); and a transceiver, configured to send the identification signal with the first subcarrier spacing to a terminal on the first group of time domain locations (paragraph 37).  
Ma et al fails to explicitly disclose determining a first subcarrier of an identification signal, wherein the first subcarrier spacing belongs to at least two subcarrier spacings of the identification signal, different subcarrier spacings of the at least two subcarrier spacings are associated with different groups of time locations of the identification signal, and the identification signal comprises at least one of a synchronization signal or a broadcast channel.  However, in the same field of endeavor, Lindoff et al discloses determining a first subcarrier of an identification signal, wherein the first subcarrier spacing belongs to at least two subcarrier spacings of the identification signal, different subcarrier spacings of the at least two subcarrier spacings are associated with different groups of time locations of the identification signal, and the identification signal comprises at least one of a synchronization signal or a broadcast channel (see at least paragraph 13 and 31; subcarrier having a first type of synchronization signal and a second type of synchronization signal).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Lindoff et al into the system of Ma et al as for purpose of detecting the subcarrier spacing; utilizing either a first subcarrier or a second subcarrier spacing.
Regarding claim 24, Ma et al discloses a communication method, the method comprising: determining a first group of time domain locations of an identification signal according to a first subcarrier spacing of the identification signal corresponding to the first group of time domain locations (paragraph 37); detecting the identification signal on the first group of time domain locations with the first subcarrier spacing (paragraph 37).  
Ma et al fails to explicitly disclose determining a first subcarrier of an identification signal, wherein the first subcarrier spacing belongs to at least two subcarrier spacings of the identification signal, different subcarrier spacings of the at least two subcarrier spacings are associated with different groups of time locations of the identification signal, and the identification signal comprises at least one of a synchronization signal or a broadcast channel.  However, in the same field of endeavor, Lindoff et al discloses determining a first subcarrier of an identification signal, wherein the first subcarrier spacing belongs to at least two subcarrier spacings of the identification signal, different subcarrier spacings of the at least two subcarrier spacings are associated with different groups of time locations of the identification signal, and the identification signal comprises at least one of a synchronization signal or a broadcast channel (see at least paragraph 13 and 31; subcarrier having a first type of synchronization signal and a second type of synchronization signal).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Lindoff et al into the system of Ma et al as for purpose of detecting the subcarrier spacing; utilizing either a first subcarrier or a second subcarrier spacing.
Regarding claim 28, Ma et al discloses an apparatus, wherein the apparatus comprises at least one processor, configured to; determine a first group of time domain locations of an identification signal according to a first subcarrier spacing of the identification signal corresponding to the first group of time domain locations (paragraph 37); detect the identification signal on the first group of time domain locations with the first subcarrier spacing (paragraph 37).  
Ma et al fails to explicitly disclose determining a first subcarrier of an identification signal, wherein the first subcarrier spacing belongs to at least two subcarrier spacings of the identification signal, different subcarrier spacings of the at least two subcarrier spacings are associated with different groups of time locations of the identification signal, and the identification signal comprises at least one of a synchronization signal or a broadcast channel.  However, in the same field of endeavor, Lindoff et al discloses determining a first subcarrier of an identification signal, wherein the first subcarrier spacing belongs to at least two subcarrier spacings of the identification signal, different subcarrier spacings of the at least two subcarrier spacings are associated with different groups of time locations of the identification signal, and the identification signal comprises at least one of a synchronization signal or a broadcast channel (see at least paragraph 13 and 31; subcarrier having a first type of synchronization signal and a second type of synchronization signal).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Lindoff et al into the system of Ma et al as for purpose of detecting the subcarrier spacing; utilizing either a first subcarrier or a second subcarrier spacing.
Regarding claim 5, 10, 25 and 29, Ma et al discloses each of the at least two subcarrier spacing is further associated with  at least one a time domain spacing of the identification signal, a period of the identification signal, a quantity of repetition times of the identification signal, or a transmission time occupied by the identification signal (paragraph 30).  
Regarding claim 21-22, 26 and 30 Ma et al discloses the at least one subcarrier spacing comprises at least one of: 3.75 kilohertz (kHz), 9kHz, 7.5kHz, 15kHz, 30kHz, 60kHz, 120kHz, 240kHz, or 480kHz (paragraph 26).   
Regarding claim 27 and 31-33 Ma et al, modified by Takano, Takano discloses determining the first group of time domain locations based on a preset formula (paragraph 54).   

 Response to Arguments
Applicant's arguments, filed on March 29, 2021, with respect to claims 1, 6, 24 and 28 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 1, 5, 6, 10, 21, 22 and 24-33 for the relevant citations found in Ma et al and Lindoff et al disclosing the limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/           Primary Examiner, Art Unit 2642